BabNEs, J.
(dissenting). In the opinion of the court it is in substance said that to exert undue influence over a person who is about to make a will amounts to the perpetration of a fraud, actual or constructive; that such fraud must be established by clear and satisfactory evidence; that the trial court acted upon the theory that the use of undue influence might be established by a preponderance of the evidence only; and that the judge having acted on a wrong conception of the law in arriving at his conclusions on the facts, the rule that findings of fact will not be disturbed unless against the clear preponderance of the evidence has no application to the case. Starting from this fundamental basis, the court proceeds to discuss the evidence as though the case were being tried de *54novo in this court. Tbe conclusion having been reached that undue influence was not proved by clear and satisfactory evidence, the court elaborates on the evidence favorable to the proponent and minimizes that favorable to the contestants, apparently overlooking the fact that where there was a legitimate conflict in the evidence the trial judge had the right to give credence to the evidence of the contestants if he believed it to be true, and overlooking the further fact that where conflicting inferences might be drawn from the testimony, those favorable to the contestants might be arrived at.
The writer has never been impressed with the soundness of the rule that fraud must be proved by clear and satisfactory evidence. It is not a rule of universal acceptance, nor is it one that has always found favor in this court. It throws a protective mantle over the prima facie wrongdoer and enables him to profit by his own wrong if the party claiming relief is unable to make out a strong case of injury. The reason for the rule, it is said, is that there is a presumption against wrong doing — of innocence, so to speak, — and that in order to overcome this presumption a higher degree of proof must be forthcoming than is ordinarily sufficient to warrant a recovery. It might, I think, be said with equal force that there is a presumption that the individual will not violate his contract or eommit an assault and battery, or the crime of seduction under promise of marriage, or do a multitude of other things. Yet, where an action is brought to recover damages resulting from any of these acts, a preponderance of evidence is a sufficient basis for a recovery. This much is said, not because the writer thinks the rule of evidence in reference to fraud should now be changed by the court, but because it is thought that- the rule is somewhat arbitrary and illogical, so much so that it should not be extended so as to cover a class of cases to which it has not been heretofore applied. If I read our decisions correctly, it is now held for the first time that a will cannot be set aside on the ground of *55“undue influence” unless the proof of such “influence” is “clear and satisfactorySuch a rule, if adhered to, would make it well nigh impossible to set aside a will or deed for this cause. Such influence can hardly ever he proved by direct testimony. Those exercising it do not proclaim the fact from the housetops. It is secretly and often insidiously practiced. When found at all it must be by inference drawn from other facts. It is an incongruity to say that a thing must be proved by clear and satisfactory evidence and to say at the same time that it may he established by a mere inference, even if the inference is strong.
The sanctity of a will by which a testator disposes of his property is not greater than is that of a deed by which property is disposed of, in so far as the heirs or relatives of the deceased person are concerned. The cases all recognize the rule that the heirs at law of a decedent can set aside a deed or a will executed as a result of undue influence on precisely the same showing. The circuit judge in his opinion stated that the contestants made a prima facie case of undue influence, and, having done so, the burden was upon the proponent to show that the will was the testator’s voluntary act. The opinion of this court is to the effect that, while this error might be excusable in view of what the court said in the cases of Davis v. Dean, 66 Wis. 100, 26 N. W. 737; Disch v. Timm, 101 Wis. 179, 77 N. W. 196; and Vance v. Davis, 118 Wis. 548, 95 N. W. 939, still those cases, correctly understood, do not support the conclusion of the trial judge; and it is further said that if any misleading expressions were used in these cases they were eliminated from our jurisprudence by the decision of this court in Winn v. Itzel, 125 Wis. 19, 103 N. W. 220, from which a lengthy quotation is made.
I think the circuit judge stated the law correctly and that it has been the settled law of this state for a long time that where one person stands in a relation of confidence and trust to another, and where the opportunity to exercise undue influ*56ence is shown to exist and where the disposition is likewise shown to exist, and it is further shown that an unnatural disposition of the property is made in favor of the party occupying the trust relation, a prima facie case of undue influence is made.
Such was the rule before Winn v. Itzel was decided. It has been the rule since that case was decided, and nothing is said to the contrary in that case, as I read it.
In Davis v. Dean, supra, it was said:
“We do not say that fraud and undue influence were proved affirmatively, but only that the circumstances suggest them. If the burden of proof is upon the plaintiffs to show such fraud or undue influence, probably we could not disturb the findings of the circuit court which negative their existence. But under the circumstances of this case the burden of proof is not upon the plaintiffs. Because Mrs. Sparrowk stood in loco parentis to George, and their relations to each other were those of trust and confidence, and because of the suspicious circumstances under which the conveyances were made, and the injustice which will be inflicted iipon the heirs of the grantor if the conveyances are held valid, the law casts upon the grantee the burden of showing that the conveyances are untainted with undue influence or other fraud, but were the intelligent and deliberate act of the grantor. This rule is to protect the weak and unsuspicious from the cunning and fraud of those who stand in confidential relations to them, and has its foundation in good morals and sound public policy. The grantee has failed to satisfy the requirements of the rule, and the presumption of injustice, fraud and wrong stands against the conveyances, which he must remove before the court is authorized to say that they are valid. This he has not done, and for that reason, also, his deeds must be canceled and held for naught.”
In McMaster v. Scriven, 85 Wis. 162, 55 N. W. 149, the above rule was recognized, but was held not to apply to that case because the beneficiary in the will did not stand in a fiduciary relation to the testatrix, and therefore the burden of showing undue' influence was upon the contestant of the will.
*57In Cole v. Getzinger, 96 Wis. 559, 573, 71 N. W. 75, it was said:
“The general principle is that where, from the nature.of the transaction and the situation and relation of the parties, fraud and imposition may be presumed, unless their presumption be rebutted, relief will be granted in equity, although fraud in fact he not proved.”
That portion of the opinion in Davis v. Dean above quoted is also quoted in the opinion in this ease and is approved.
In Doyle v. Welch, 100 Wis. 24, 27, 75 N. W. 400, it is said:
“The salutary rule that, where a voluntary conveyance is made by an aged person of his entire property, without consideration, to one who stands in a position of trust and confidence to him, under circumstances of secrecy, the burden of proof is upon the grantee to show that the conveyance was untainted with undue influence or fraud, has been frequently laid down by this court.”
In Disch v. Timm, 101 Wis. 179, 77 N. W. 196, the case of Davis v. Dean was again considered, and the doctrine quoted therefrom was expressly approved, and the principle is approved in Will of Slinger, 72 Wis. 22, 37 N. W. 236.
In Small v. Champeny, 102 Wis. 61, 78 N. W. 407, the court uses the following quotation taken from the case of Disch v. Timm, supra:
“When opportunity and the disposition to influence the act of another are shown, a presumption of undue influence arises, and the burden of proof is then on the party charged therewith to show that such other acted intelligently and voluntarily.”
In Fox v. Martin, 104 Wis. 581, 80 N. W. 921, the rule is again fully recognized, but was held not to apply in that case because the beneficiaries under the will did not stand in a confidential relation to the testator.
In Loennecker’s Will, 112 Wis. 461, 467, 88 N. W. 215, the court again held that in order to raise a presumption of undue influence in making a will, which throws the burden *58of proof upon the beneficiary, there must be shown a subject susceptible to such influence, clear evidence of opportunity, and a disposition on the part of the beneficiary to exercise such influence. It is said:
“When these facts are shown to exist, and especially when they exist with other facts out of the usual course of business transactions of such a nature, the presumption will arise which will put the beneficiary to his proof of good faith and freedom from undue influence. Whether the testimony shows these preliminary facts with sufficient clearness and certainty is a matter to be decided by the trial court.”
In Vance v. Davis, 118 Wis. 548, 551, 95 N. W. 939, the court used the following language:
“Absence of such direct proof is, however, not final, for, in apparent contradiction of the ordinary rule requiring clear and direct proof of fraud, this and other courts have recognized the necessity of casting the burden of negative proof upon one who profits from a position of confidence and control by a conveyance of such character and made under such circumstances as to suggest improbability that it is the free act of the grantor, and probability that it is due to influence of the beneficiary, which his confidential relation makes easy, but renders difficult or impossible of direct proof.”
Eeferring now to the case of Winn v. Itzel, 125 Wis. 19, 103 N. W. 220, I do not understand that it lays down any doctrine that is contrary to the cases above referred to. It simply holds that, where the party attacking a will or a deed has made a prima facie showing, the other party must offer evidence to show that no undue influence was exercised, and that on the whole case as thus made up the burden of proof rests upon the plaintiff to prove the undue influence. The words “burden of proof” as used in the prior cases are not of course to be understood in their exact technical sense. The plaintiff in any case has the burden of proof on his affirmative allegations of fact from beginning to end of the case; strictly there is no shifting of this burden, but when the plaintiff has made his proofs and the defendant takes up the *59case, lie takes the laboring oar and has for the time being the “burden” of the controversy, and in this sense the words are used. This distinction was, it seems, fully explained in the Itzel Case. As I read that case, it was not intended thereby to change any established principle theretofore laid down. In that ease the trial court had evidently understood that the “burden of proof” in its strict and technical sense was shifted in a case of alleged undue influence, when the plaintiff had shown the required relation, opportunity, disposition to influence, and the unnatural disposal of property, and had required the defendant to assume the affirmative at this point, and then allowed the plaintiff to come in with additional affirmative proof of undue influence at the end of the defendant’s testimony. This method of trying the case was condemned, and it was shown that the burden of proof in its strict sense remained with the plaintiff on his affirmative allegations from beginning to end of the case as in other cases, and that the plaintiff should put in all his evidence both direct and circumstantial in making his ease. This was what was decided in the Iizel Case as I understand it, and nothing further.
The case of Boyle v. Robinson, 129 Wis. 567, 109 N. W. 623, is to the same effect.
In the still later ease of Quinn v. Quinn, 130 Wis. 548, 110 N. W. 488, it was held that in case of a conveyance»by an aged person susceptible to undue influence, of his entire property without consideration, to one in a position of trust and confidence, under suspicious circumstances which satisfactorily suggest the wrong, accompanied by proof of opportunity and disposition on the part of the beneficiary to exert influence, there arises a presumption that the conveyance was so induced, unless the grantee can negative that fact by direct proof. This was an action brought by the heirs of a deceased intestate to set aside a deed made by decedent in his lifetime.
*60So I think it clearly appears from our former decisions that the trial judge was standing on solid ground when he reached the conclusion that it was incumbent on the contestants in the first instance to make out a prima facie case only, and that they were entitled to judgment unless their prima facie proof was overcome by evidence offered on behalf of the proponent. I have been unable to find a single case dealing with undue influence, among the many decided by this court, where it has ever before been intimated that the rule .of evidence applicable to fraud applies. On the contrary, the burden of showing good faith and honest and fair dealing is thrown on the party who unduly profits by the will of a deceased person, where the parties occupy a position of trust and confidence toward each other and where opportunity and a disposition to exercise such influence are shown to exist. Changing a prevailing rule of evidence to help out a woman who after living for a time in “honorable widowhood” marries an old man from philanthropic motives has its drawbacks. We do not know how soon we will have a case where an artful, designing woman may marry an old man who is a victim of chronic alcoholism and whose days are numbered, for the purpose of securing the property which in good conscience should go to others, and when such a case does arise we will not be proud of the innovation.
I think the circuit judge is accused of carelessness in making findings of fact of which he is not guilty. I quote:
“In the opinion [of the circuit judge] the net estate was placed at $3,500, while, as before indicated, the figures were raised to $4,500 in the findings.”
And further: “The findings are to the effect that the neb estate was of the value of $4,500, but that seems clearly contrary to the evidence to the extent of more than $1,500,” etc.
It is said that the estate is not worth, above debts, to exceed $3,000, and that the matter of expense of administration and of an allowance for the widow pending settlement was entirely overlooked. This latter statement is mere surmise. *61What the trial judge said in his opinion was that the “will attempts to give all of his property, which, over and above debts, will amount to abend $8,500, to the widow, who married deceased a little before his death and had no part in the accumulation of the property, and to disinherit his three children, who appear always to have been dutiful and affectionate and from whom he had never been estranged.” No doubt the figures were given from memory and purport to be only an approximation, and vary but $500 from what this court finds to be the true amount. As a matter of fact the trial court did not overstate the net value of the estate, unless proof of the fact that certain claims had been filed against the estate was proof that such claims were owing. There was prima facie proof of unsecured claims to the amount of $900, and no more.
Turning to the findings which are said to be in conflict with the opinion rendered, they neither pass upon nor purport to pass upon the net value of the estate. The reason for this is obvious. The contestants were successful. The largest unsecured creditor was the proponent herself. Her claim exceeded the claims of all the other unsecured creditors combined. The court was careful not to make any finding in reference to claims which would stand in the way of contesting any unsecured claim. What the court does find is that the testator “had accumulated property which at the time of his death was of the value of about $6,500, against which there was an indebtedness of $2,000 secured by mortgage on his real estate." The proof showed that there were outstanding real-estate mortgages on which there was $1,900 principal and $100 interest due. There was no disposition, apparently, to question the bona fide existence of this indebtedness, so the amount of it was stated.
The circuit judge found (1) that the opportunity existed to unduly influence the testator; (2) that he was susceptible to such influence; and (3) that such influence had been exerted upon him. If these conclusions of fact are not against *62tbe clear preponderance of tbe evidence, tbe judgment setting aside the will should not be reversed. It might be remarked here that the county court reached the same conclusion as did the circuit court. The judges of both of these courts had the superior advantage of seeing and hearing the witnesses, and this court should not disturb their conclusions on questions of fact unless it satisfactorily appears that the clear preponderance of the evidence is against them.
There is no doubt that the proponent of the will, living alone as she was with the testator who was on his death bed, had all kinds of opportunities to influence him if she so desired.
I think there is little doubt that the evidence warranted the conclusion that the testator was susceptible to undue influence. He was past seventy years of age when he made his will. He had daily consumed large quantities of alcoholic liquors for twenty years or more, gradually increasing the amount of consumption as he grew older. His drinking habits produced cirrhosis of the liver, as well as a badly diseased condition of the stomach and bowels, from which he died within less than a month after the time of making his will. He was also suffering from an open fistula. Diseased as he was, whisky was necessary to his existence up to the end. of his life, so much so that his physician prescribed its use in moderate quantities. He was suffering much pain. While occasionally there were flashes of the old fire, it was very apparent that his once strong and robust constitution had become shattered by the long and excessive use of intoxicants and by the complication of diseases that resulted therefrom. These facts are undisputed and indisputable. The strong, self-reliant, and positive character had fought a long battle with a more powerful enemy than himself, and towards the end, with shattered nerves and three badly diseased vital organs, he was forced to succumb in the unequal contest. It may be admitted that he talked sensibly and naturally to the *63attorney who drew his will. This attorney, however, was practically a stranger to him, who had no opportunity to know him as he once was, and had little opportunity to know whether he was expressing what would be his wish if he were his old self or was expressing the desire of the strong self-confident person in whose keeping he was. The testator also talked rationally to his old partner, Sehliesman, a couple of days after he made his will. This fact would he important on the question of his sanity, hut has very little to do with the claim that he was in such a condition as to he easily dominated and controlled by his wife, on whom he was obliged to call for care and attention during his last illness. It was not necessary to resort to the testimony of experts to show that his mind and his will power were deeply affected by alcohol and disease. The dominant facts stand out that as dissolution approached the victim was racked with pain and was supplied with liquor, and that his condition was brought about by the continuous and excessive use of stimulants. He was unable to sign his name to his will in such a way that those who were familiar with his signature could recognize it. My observation as to the effect of disease and alcoholism is not such as to justify me in saying that the conclusion reached by the county and circuit judges is against the clear weight of the evidence. On the contrary, as an original proposition I should' be inclined to say that the conclusion of these two judges was the most rational one to draw, and the evidence of the expert witnesses was ample to sustain it.
Susceptibility to influence as well as opportunity to influence having existed, the last, and, it may be admitted, the closest, question remains to be considered, and that is, Was advantage taken of the opportunity ? The exercise of undue influence can rarely be proven by direct evidence. It is not usually exerted in the presence of a third person. The proponent and the testator were living alone, so that direct proof was impossible. In most of the decided cases upon this ques*64tion where undue influence was found, it was deduced from other facts and circumstances established by the evidence. Were sufficient facts shown here ?
Perhaps the strongest fact shown was that the proponent married the deceased. At the time of the marriage he was sixty-nine years old and she was some eighteen years younger. She had been twice married and had some property, at least a house and lot, and $900' which she loaned to the testator before the marriage. After the first Mrs. Ball died in 1906, proponent kept house for the deceased for two and a half years. She knew that he was old and that he had been a steady heavy drinker for many years; that in all probability he was past reformation, and that without it his days were practically numbered. He might live a few months, possibly a few years, but the chances were very much against his being able to live very long. She hardly married him for love. She did not need to marry him for a home, because she had one of her own. She'might have taken pity on him and thought she could reform him, but she probably had better sense at her age in life. At least the most plausible explanation of her action is that she knew she would at least get some of his property and perhaps all of it. If the task was uninviting, the time of it might be short and the reward ample. This inference may be obnoxious, but it does more credit to her good sense and good judgment than any other that occurs to me.
The testator made an unusual if not an unnatural disposition of his property. Its value, after deducting claims filed and mortgages, was substantially the amount found by this court, if it be conceded that proof that claims to a stated amount were filed against the estate is prima facie proof of their correctness. All of the property was given to the widow. The deceased left a life insurance policy which was payable to his first wife or her heirs, on which $1,100 was collected, which sum was divided among the three children. *65He attempted to assign tbis policy also to bis wife, but found that be could not do so without tbe consent of tbe beneficiaries.
The parties bad been married but fifteen months at tbe time tbe testator died and all of bis property bad been acquired before tbe marriage. There was testimony tending to show that tbe proponent was not only endeavoring to prejudice tbe deceased against bis children, but that she succeeded in doing so. At about tbe time the will was made or within a day or two thereafter she had tbe son Boy arrested because be refused to leave tbe livery stable and be was fined a .few dollars and sent to jail in default of payment of tbe fine. Tbe other son, Charlie, testified that she told him she would fill Boy full of lead if be came around tbe house.
During part of tbe two and a half years that she acted as housekeeper Charlie lived in tbe family with bis father and she did tbe family washing. A short time before the will was made she placed a bill for the washing in tbe bands of her attorney for collection. Charlie further testified that when bis father was first taken ill she told him point blank over tbe telephone that she would not allow him to see bis father, and that be was unable to see him until ten days or two weeks thereafter, at which time be was very low and paid little attention to what was going on.
Tbe testator and his children bad always been good friends until a few months before tbe death occurred. Roy bad contributed $600 to tbe livery business which bis father carried on at one time, but tbe claim is now barred by tbe statute of limitations. Charlie bad contributed $300. His claim is also barred. Tbe making of the will was kept secret. This in itself, if not a badge of fraud, “is surely a badge of undue influence.” Watkins v. Brant, 46 Wis. 419, 425, 1 N. W. 82; Cole v. Getzinger, 96 Wis. 559, 572, 71 N. W. 75; Fox v. Martin, 104 Wis. 581, 593, 80 N. W. 921. Tbe proponent was active in securing the execution of tbe will. This *66is a persuasive badge of undue influence. Will of Slinger, 72 Wis. 22, 37 N. W. 236; Smith v. Henline, 174 Ill. 184, 51 N. E. 227; Sullivan v. Foley, 112 Mich. 1, 70 N. W. 322. Another circumstance worthy of mention is that the attorney for the proponent was called in to draft the will, he being a comparative stranger to the testator. There were some other minor circumstances which the court might properly have taken into account in reaching the conclusion which was reached.
It is true that the proponent denied or explained the most damaging testimony that was given by the two sons, but it is none the less true that there was a question of veracity involved between the witnesses and that the court saw them and heard them and might believe the sons and disbelieve the widow. I am unable to arrive at the conclusion that the inference that undue influence was exercised upon the testator is against the clear preponderance of the testimony, and I think the judgment should be affirmed.
The following opinion was filed April 21, 1913: